Citation Nr: 0601053	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  98-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

2.	Entitlement to service connection for hearing loss.

3.	Entitlement to a rating in excess of 30 percent for 
acneform eruption consistent with chloracne (hereinafter 
referred to as a "skin disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The Board notes that the January 1997 RO decision on appeal, 
in pertinent part, denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran perfected his appeal as to that claim.  However, in a 
March 2005 rating decision, the RO granted the veteran's 
claim for service connection for PTSD and awarded a 
compensable disability evaluation.  As such, the Board is of 
the opinion that the RO 's action represents a full grant of 
the benefits sought as to the veteran's claim for service 
connection for PTSD.

Furthermore, a January 1998 rating decision denied the 
veteran's claims for service connection for glaucoma and 
COPD.  He submitted a timely notice of disagreement (NOD) 
and, in April 1998, the RO issued a statement of the case 
(SOC) as to both claims.  In September 1998, the RO received 
the veteran's substantive appeal on which he indicated that 
he was appealing the issues listed on the April 1998 SOC.  
However, in a December 1998 signed statement, the veteran 
said "I am not claiming service connection for the 
glaucoma."  The Board construes the veteran's statement as a 
withdrawal of his claim for service connection for glaucoma.

Additionally, the Board notes that, in January 1998, the RO 
received the veteran's Appeal to the Board of Veteran's 
Appeals (VA Form 9) as to his claims for service connection 
for PTSD and an increased rating for his skin disability, on 
which he checked no to wanting to testify at a hearing.  
However, in February 1998, he submitted another VA Form 9, 
accepted as a NOD as to the claims for service connection for 
a pulmonary disorder and glaucoma.  He reiterated that he was 
appealing his claims for service connection for PTSD, COPD, 
glaucoma and his "Agent Orange condition" (his skin 
disability, apparently).  He checked both "yes" and "no" 
to wanting to testify at a hearing before a Veterans Law 
Judge, and also checked that he would appear at a hearing at 
the RO before a Veterans Law Judge.  But, in September 1998, 
the veteran submitted a signed VA Form 9 to perfect his 
appeals as to his claims for service connection for COPD and 
glaucoma, and checked "no" to wanting to testify at a 
hearing before a Veterans Law Judge.  The Board is of the 
opinion that the veteran's most recent VA Form 9 represents 
his current preference as to his hearing request.  Given that 
he expressly indicated that he did not want to testify at a 
Board hearing, the Board is of the opinion that all due 
process requirements were met regarding the veteran's hearing 
request. 

Finally, the Board notes that in a December 2005 written 
statement, the veteran's accredited service representative 
characterized the veteran's service connection claim as a 
claim for an acquired respiratory and pulmonary disorder, to 
include COPD and emphysema.  By this statement, the 
representative appears to be raising a new claim for service 
connection for emphysema.  See e.g. Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (Where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.).  The claim for service connection for emphysema 
is referred to the RO for appropriate development and 
adjudication.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed COPD is related to the veteran's period of 
military service, including exposure to Agent Orange.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected skin disability is manifested by 
ulceration, extensive exfoliation or crusting, with 
systemic or nervous manifestations or evidence that it 
is exceptionally repugnant, and without involvement of 
40 percent or more of the entire body or exposed areas 
affected, nor was systemic therapy required for even 6 
weeks or more in the past 12-month period.  Some oral 
medication was utilized over the years.


CONCLUSIONS OF LAW

1.	COPD was not incurred during the veteran's period of 
active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.	A schedular rating in excess of 30 percent for acneform 
eruption consistent with chloracne is not warranted.  38 
U.S.C.A. § 1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.20, 4.118, Diagnostic Code (DC) 7899- 7806 
(2002), effective prior to August 30, 2002; 38 C.F.R. §§ 
3.159, 4.118, DC 7899-7806 (2005)), effective August 30, 
2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the CAVC's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a December 2002 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of detailed 
May 1997 and April 1998 statements of the case (SOCs) and 
August and September 2003 and September 2004 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOCs and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection for COPD and an increased rating for a 
skin disability.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2003 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.





Factual Background

Service medical records are entirely negative for any 
reference to COPD.  When examined for separation in August 
1969, the veteran's lungs and chest were normal and he denied 
a history of chronic or frequent colds. 

Post service, a February 1970 VA examination report is not 
referable to complaints or diagnosis of, or treatment for 
COPD.  A report of a chest x-ray taken at the time indicates 
the veteran's lung fields were clear and his heart was 
normal.

In a March 1970 rating decision, the RO granted service 
connection for tinea corporis, with eczematoid changes of the 
trunk, arms, and crural areas.  A 10 percent disability 
evaluation was assigned under DC 7813.

A May 1975 VA examination report is not referable to 
complaints or diagnosis of, or treatment for, COPD.

VA outpatient records and examination reports, dated from 
1994 to 2005, indicate that in February 1994, the veteran was 
seen in the outpatient clinic and noted to have bronchitis.  
In October 1994, he was noted to have a congestive cough.

A September 1995 VA radiology report of a chest x-ray 
includes an impression of COPD with emphysematous bullae. 

In August 1996 the veteran was seen in the VA outpatient 
clinic for a three week flare up episode of his skin 
disability.  He was noted to have scattered papules and 
excoriations for which medication and ointment were 
prescribed.

Also in August 1996, the RO received the veteran's current 
claim for an increased rating for his service-connected skin 
disability and his claim for service connection for a lung 
disorder.  In another August 1996 written statement, he said 
that he received VA medical treatment in 1969 and 1970 for 
skin and eye disorders.

In September 1996, VA afforded the veteran a private medical 
examination performed by N.P.B., M.D.  The veteran reported a 
history of raised and itchy spots on his back, shoulders, 
neck, and chest.  Over the years, he was prescribed oral 
medication that he thought was tetracycline, and topical 
ointment.  He last took tetracycline about four years 
earlier.  He also reported developing red raised "itchy 
welts" that lasted only several hours, and last developed 
about one month ago when he was treated by VA and received a 
pill for itching.  He also reported developing "scarring" 
on his back and chest.  It was noted that the veteran said 
his skin condition worsened during hot summer months and when 
he sweated.  He had "significant itching" when his skin 
condition flared.

On examination, the veteran's neck and back had multiple 
discrete and a few confluent depressed hypopigmented scars, 
some pitted, especially on the upper back, shoulders and 
lateral neck region.  On the mid sternal chest was 
"cribiform" scarring.  There ware few scattered open 
comedones and scattered small red papules on the back, 
shoulders and chest.  Examination of the face was 
unremarkable and examination of the groin, feet, and hands 
was entirely clear.  There were no eczematous changes or hive 
like lesions present on the cutaneous surface.  The diagnoses 
were acneiform eruption with papules, comedones, and moderate 
severe scarring (some cribriform) consistent with chloracne 
from exposure to Agent Orange and a history of recurrent 
urticaria of unknown etiology.  Dr. N.B. commented that the 
veteran's original diagnosis of tinea corporis with 
eczematous changes of the trunk, arms and crural area 
appeared to be an erroneous diagnosis and the veteran denied 
ever having a fungal condition or any type of rash on his 
arms or crural area.

In December 1996, the veteran underwent a VA general medical 
examination.  According to the examination report, he 
complained of an intermittent itchy skin rash on his neck, 
torso and back.  He also developed shortness of breath and 
dyspnea on exertion during the last three years.  
Objectively, on his skin, there was a macular papular rash on 
the veteran's abdomen, chest, and back.  Otherwise, the skin 
examination was essentially normal.  Diagnoses included 
COPD/emphysema and dermatitis.

Also in December 1996, the veteran underwent VA examination 
for respiratory disorders.  According to the examination 
report, the veteran initially noted shortness of breath and 
dyspnea on exertion approximately three years earlier and he 
said his symptoms have progressively worsened since that 
time.  He reported that he smoked cigarettes for about 
fifteen years and cut down to about one half pack of 
cigarettes a day for the past six months.  He reported 
exposure to Agent Orange in service.  A computed tomography 
(CT) scan taken in July 1996 showed chronic emphysematous 
changes in both upper lung fields.  Upon clinical examination 
and review of results of pulmonary function tests, the 
diagnosis was COPD.

In a February 1997 written statement, the veteran argued that 
his lung disorder was due to exposure to Agent Orange in 
service.

An April 1997 VA medical record indicates that the veteran 
stopped smoking cigarettes in February 1997.

A May 1997 VA medical record indicates that the veteran was 
seen for complaints of skin eruptions on his chest and back.  
Findings on examination revealed scattered follicular pink 
papules on his chest and back with comedo-like openings and 
white scars.  The diagnoses were acne versus folliculitis 
versus "Grover's".  Also in May 1997, he underwent a punch 
biopsy and the assessment was chronic perivasculitis. 

In October 1997 the veteran underwent a VA examination for 
exposure to Agent Orange.  Examination of the nose, throat, 
chest and lungs was normal.  A well-documented history of 
chloracne was diagnosed.  A chest x-ray was not taken and a 
respiratory disorder was not diagnosed.

A December 1997 VA medical record indicates the veteran's 
chloracne was quiescent and topical medical was prescribed in 
case of flare.

In a January 1998 rating decision, the RO denied the 
veteran's claim for service connection for COPD.

An April 1998 VA medical record includes a diagnosis of 
bullous emphysema and a chest x-ray taken that month reflects 
probable COPD.  Chronic lung disease was noted on a CT scan 
in May 1998.

A November 1998 VA medical record indicates that the veteran 
had a history of bullous emphysema and tobacco use. 

In a December 1998 signed statement, the veteran said he was 
never treated for a lung or eye condition in service.  He 
argued that he believed his current lung disorder was related 
to exposure to Agent Orange in service.

A September 2000 VA radiology report of a chest x-ray 
included an impression of bullous emphysema.

An April 2001 VA medical record reflects that the veteran was 
seen in the outpatient dermatology clinic for a several week 
history of an itching scalp.  He was noted to have a long 
history of intermittent itchy bumps over his chest and back 
that he treated with cold showers and alcohol, with good 
resolution.  He was seen the previous day and given 
prescribed medication that he used with good relief.  He also 
had a recently developed a tender nodule on the occiptal 
scalp.  It was noted that a 1996 record also noted a nodule 
on the occiptal scalp.  On examination, the veteran's scalp 
had multiple excoriated pink papules.  Non-scarring alopecia 
in typical androgenetic pattern was noted.  On the veteran's 
chest and back there were a few scattered excoriated pink 
papules.  Diagnoses included seborrheic keratosis with 
secondary eczematous dermatitis for which topical ointment 
and medication was prescribed. 

A February 2003 VA medical record reflects the veteran's 
complaints of a chronic rash on his chest and back for which 
he used peroxide, rubbing alcohol, or (ocean) salt water that 
improved, but did not fully clear, the condition.  On 
examination, several tiny pink papules on his chest and upper 
back were noted with pitting scars on the mid upper chest.  
The diagnosis was dermatitis.

VA hospitalized the veteran in July 2003.  When examined at 
admission, the discharge summary indicates that his skin had 
old scars from acne on his chest and back, with no rashes or 
other lesions noted.

In September 2003, the veteran was seen in the VA outpatient 
dermatology clinic secondary to his eczematous dermatitis.  
He had a suspicious lesion on his right ear and a biopsy was 
recommended.  The assessment was right ear papule, thought 
possibly to be irritated seborrheic keratosis v. basal cell 
carcinoma.  A biopsy was recommended but the veteran 
preferred to get a second opinion.

The veteran underwent a VA dermatology examination in 
September 2003.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
gave a history of lesions that initially presented as golf-
ball size nodules on his chest, back, and neck.  More 
recently, he had small pruritic lesions, mostly on the chest, 
back, neck, and scalp.  He currently used hydrogen peroxide 
and alcohol to the affected areas.  He tried a number of 
regimens in the past, including prescribed steroid creams 
that were only minimally helpful.  He said that the lesions 
cleared up when exposed to salt water.  He denied any lesions 
on his legs or buttocks.

On examination, it was noted that the veteran appeared in no 
acute distress.  On his neck, upper chest, back and bilateral 
upper arms were 2 to 3 millimeter (mm.) pink inflammatory 
papules and scattered comedones.  Distributed on the scalp 
were smaller 1 to 2 mm. pink excoriated papules.  His 
buttocks, hands, and legs were clear.  The VA examiner said 
that the veteran's skin lesions appeared consistent with 
folliculitis consistent with acne.  It was noted that the 
veteran's lesions were limited to his chest, back, and upper 
arms and appeared most consistent with a folliculitis.  The 
area of the body involved was about 20 percent.

An April 2004 VA medical record reflects the veteran's 
tobacco dependence and that he was working on quitting.

In a September 2004 rating action, the RO awarded a 30 
percent evaluation for the veteran's skin disability, 
recharacterized as acneform eruption consistent with 
chloracne under DC 7899-7806, effective from August 30, 2002.  
A March 2005 rating decision awarded a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  In the May 2005 SSOC, the RO noted the 
veteran's longitudinal complaints of constant itching and 
effectuated the 30 percent rating for the veteran's service-
connected skin disability from August 1996. 

II.	Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft- tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphocytic leukemia (CLL).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  Specifically, 
the Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than CLL; abnormal 
sperm parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  See also Notices at 61 Fed. Reg. 
57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); 67 Fed. 
Reg. 42,600-608 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
indicate that he served in Vietnam from June 1968 to August 
1969.  Therefore, the veteran was presumptively exposed to 
Agent Orange.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include COPD 
and, accordingly, he is not entitled to a presumption of 
service connection under the statutes and regulations.  Thus, 
even conceding the veteran's exposure to Agent Orange, COPD 
is not a disorder that is presumptively service connected on 
the basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.307, 3.309. 

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for COPD by presenting competent evidence which 
shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 
supra.

Although the evidence shows that the veteran currently has 
COPD, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his lungs and chest were normal on separation from 
service and the first post service evidence of record of COPD 
is from 1995, more than 25 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's COPD to service 
or any incident of service has been presented.

In a July 2005 written statement the veteran's representative 
noted the veteran's contention to the effect that, since 
respiratory cancers are presumptive disorders positively 
associated with Agent Orange, respiratory conditions such as 
COPD should also be presumptive.  However, as set forth in 
detail above, the Secretary of VA has determined that there 
is no positive association between exposure to herbicides and 
respiratory disorders, other than respiratory cancers.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms including a causal 
relationship between his COPD and his active military 
service, including exposure to Agent Orange.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998). 
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995; Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the veteran has not submitted 
any medical opinion or other medical evidence that supports 
his claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has COPD related to service or any 
incident thereof, including exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(a); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
COPD must be denied.

B.	Increased Rating for Skin Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected skin disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
to injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2005) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

The veteran's service-connected skin disability is currently 
evaluated as 30 percent disabling under DC 7899-7806.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  Here, the veteran's service-connected acneform 
eruption consistent with chloracne is rated as analogues to 
eczema or dermatitis.  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the August 2003 and May 2005 SSOCs, the RO considered the 
veteran's claim under both the old and the new regulations.  
The veteran was afforded an opportunity to comment on the 
RO's action, and did not choose to do so.  Accordingly, there 
is no prejudice to the veteran under Bernard v. Brown, supra.

Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002), effective prior to August 30, 
2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806, effective 
August 30, 2002.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

Under Diagnostic Code 7813, prior to August 30, 2002, 
dermatophytosis was rated on the basis of scars or 
disfigurement, on the basis of constitutional symptoms or 
physical impairment.  See 38 C.F.R. § 4.118, DC 7813 (2002), 
effective prior to August 30, 2002.  Under the revised rating 
criteria of Diagnostic Code 7813, dermatophytosis is rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, DC 7813 (2004), effective August 30, 2002.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars.  See, 
e.g., 38 C.F.R. § 4.118, DC 7800 (2005).  Therefore, the RO 
has appropriately considered the veteran's service-connected 
skin disability from acneform eruption consistent with 
chloracne under Diagnostic Code 7806 for ratings of eczema or 
dermatitis.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App.  at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  See Bowers; Ardison.

In this case, the veteran has been examined several times 
during the pendency of his appeal.  His skin disorder has 
been evaluated at varying degrees of disability, although not 
during a severe state.  The Board finds the evidence as a 
whole sufficient to rate the veteran's skin disability.  The 
Board must consider all of the evidence.

Considering the old rating criteria, effective prior to 
August 30, 2002, the Board notes that the medical evidence 
does not show that the service-connected skin disability was 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that it 
was exceptionally repugnant.  When examined by Dr. B. in 
September 1996, the veteran complained of significant itching 
and having raised and itchy spots on his back, shoulders, 
neck and chest.  On examination, Dr. B. said that the veteran 
had acneiform eruption with papules, comedones, and moderate 
severe scarring (some cribriform scarring) consistent with 
chloracne from exposure to Agent Orange and a history of 
recurrent urticaria of unknown etiology.  However, the 
veteran did not take medication for it and used prescribed 
topical ointment.  

Further, the 1996 to 2004 VA medical records reflect that the 
veteran's skin disability intermittently erupted and 
necessitated medical treatment that included prescribed 
topical ointment and some oral medication.

On VA examination in September 2003, the veteran said that 
his main local symptom was small pruritic lesions on his 
chest, back, neck and scalp that he treated with hydrogen 
peroxide and alcohol.  The VA examiner said that the 
veteran's skin lesions were consistent with folliculitis 
consistent with acne, with the main area of activity at the 
time limited to the veteran's chest, back, and upper arms.  
The Board notes that in May 2005, the RO considered the 
veteran's complaints of constant itching and effectuated the 
30 percent disability rating from August 1996.    

However, the objective medical findings do not demonstrate 
evidence of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or an exceptionally 
repugnant disorder such as would warrant a 50 percent rating 
under Diagnostic Code 7806, as in effect prior to August 30, 
2002.  In fact, in September 1996, Dr. B. described the 
veteran's disability as only moderately severe.  

Nor is a rating in excess of a 30 percent warranted under the 
new regulations effective August 30, 2002 as the objective 
medical evidence does not show that the service-connected 
skin disorder is manifested by involvement of at least 40 
percent of the entire body or exposed areas affected.  In 
fact, in September 2003, the VA examiner reported that only 
20 percent of the body was affected by the service-connected 
skin disability.  In addition, the veteran is not shown to 
have received systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of even 
six weeks or more.  

The preponderance of the objective medical evidence is 
against the veteran's claim for an evaluation in excess of 30 
percent for his service-connected skin disability.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt for the period in question.  
38 U.S.C.A. § 5107(b).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing in the record on appeal that the appellant's 
service-connected skin disability, alone, has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In fact, in March 2005, the RO granted a 
70 percent rating for the veteran's service-connected PTSD 
and a TDIU, and noted that the veteran was unable to work due 
to the service-connected PTSD.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for COPD is denied.

A rating in excess of 30 percent for acneform eruption 
consistent with chloracne is denied.


REMAND

The Board notes that, in a July 1998 rating decision, the RO 
denied the veteran's claim for service connection for hearing 
loss.  Thereafter, in a September 1998 written statement, the 
veteran expressly referenced that rating decision, said he 
would report for a VA examination, and indicated that he had 
no treatment records for hearing loss.  In a September 1998 
statement, the veteran's service representative requested 
that the veteran's statement be "used in support of [his] 
claim to establish entitlement to service connection for his 
hearing loss."  

The Board construes the veteran's representative's September 
1998 written statement as a timely NOD as to the issue of 
entitlement to service connection for hearing loss.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of entitlement 
to service connection for hearing loss.  
Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, 
should that claim should be returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
 

